INSTRUMENT OF AMENDMENT TO THE MDU RESOURCES GROUP, INC. 401(k) RETIREMENT PLAN The MDU Resources Group, Inc. 401(k) Retirement Plan, (as restated June 1, 2009) (the “Plan”), is hereby further amended, effective January 1, 2010, unless otherwise indicated, as follows: 1. By adding the following sentence to the end of the “Introduction:” Effective January 1, 2010, the Plan was amended to provide Retirement Contributions to those employees who were Participants in the MDU Resources Group, Inc. Pension Plan for Non-Bargaining Unit Employees, the Knife River Corporation Salaried Employees’ Pension Plan, and the Williston Basin Interstate Pipeline Company Pension Plan, for which future benefits accruals ended as of December 31, Explanation:This amendment adds to the historical provision to the K-Plan that the Pension Plans named in the amendment are being frozen effective December 31, 2009, and a Retirement Contribution will be provided as a replacement contribution to impacted Participants. 2. By addingthe definition of “Gross Compensation” to Article I of the Plan, as follows: Gross Compensation – All taxable Compensation paid to an Eligible Employee by the Employer, including but not limited to wages, salary, bonuses, and incentive compensation. Explanation:This amendment defines the term “Gross Compensation” as used for testing purposes. 3. By adding the definition of “Spouse” to Article I of the Plan, as follows: Spouse– A “Spouse” means a person of the opposite gender who is legally married or legally separated from the Participant. Explanation:This amendment clarifies the definition of spouse to be consistent with other MDU Resources Group, Inc. benefit plans. 4. By adding the definition of “Company Pension Plan” to Article I of the Plan, as follows: Company Pension Plan.Any one or more of the following pension plans: MDU Resources Group, Inc. Pension Plan for Non-Bargaining Unit Employees, Knife River Corporation Salaried Employees’ Pension Plan, 1 and Williston Basin Interstate Pipeline Company Pension Plan. Explanation: This amendment adds the definition of “Company Pension Plan” for purposes of the new Retirement Contribution being made on behalf of Participants whose Pension Plan accruals are frozen, effective December 31, 2009. 5. By replacing “Special Contribution” with “Retirement Contribution” throughout the Plan. Explanation:This amendment changes phrases for consistency when identifying additional employer contributions other than profit sharing contributions. 6. Effective as of January 1, 2009, by adding the following new Section 4A.6Election to Receive Required Minimum Distributions for 2009 to the Plan immediately following Section 4A.5 thereof: 4A.6Election to Receive Required Minimum Distributions for 2009.Notwithstanding any other provision of this Section 4A of the Plan, a Participant or Beneficiary whowould have been required to receive a required minimum distributions for 2009 but for the enactment of section 401(a)(9)(H) of the Code (“2009 RMDs”), and who would have satisfied that requirement by receiving distributions that are: (i) equal to the 2009 RMDs; or (ii) one or more payments in a series of substantially equal distributions (that include the 2009 RMDs) made at least annually and expected to last for the life (or life expectancy) of the Participant, the joint lives (or joint life expectancy) of the Participant and the Participant’s designated Beneficiary, or for a period of at least 10 years (“Extended 2009 RMDs”), will not receive those distributions for 2009 unless the Participant or Beneficiary chooses to receive such distributions. Participants and Beneficiaries described in the preceding sentence will be given the opportunity to elect to receive the distributions described in the preceding sentence. In addition, notwithstanding Section 4.7 of the Plan, and solely for purposes of applying the direct rollover provisions of the Plan, 2009 RMDs and Extended 2009 RMDs will be treated as eligible rollover distributions. Explanation:This amendment incorporates the required temporary waiver of the Required Minimum
